DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              STANLEY GORDON and CAROL LIGHTBODY,
                           Appellants,

                                     v.

        MEDITERRANEA MAINTENANCE ASSOCIATION, INC.,
                         Appellee.

                              No. 4D17-1793

                              [March 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Roger    B.    Colton,    Judge;   L.T.    Case    No.
502016CA010059XXXXMB.

  Stanley Gordon, Royal Palm Beach, pro se.

  No appearance for Appellant Carol Lightbody.

  Douglas H. Stein of the Association Law Group, PH, Miami, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank, 377 So. 2d 115 (Fla. 1979).

GROSS, TAYLOR and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.